Filed 11/24/20 P. v. Snider CA4/3




                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     FOURTH APPELLATE DISTRICT

                                                DIVISION THREE



 THE PEOPLE,

      Plaintiff and Respondent,                                          G058947

           v.                                                            (Super. Ct. No. 05HF0548)

 JAMES PAUL SNIDER,                                                      OPINION

      Defendant and Appellant.




                   Appeal from a postjudgment order of the Superior Court of Orange County,
Kimberly Menninger, Judge. Affirmed.
                   Laura P. Gordon, under appointment by the Court of Appeal, for Defendant
and Appellant.
                   No appearance for Plaintiff and Respondent.
              We appointed counsel to represent James Paul Snider on appeal. Counsel
filed a brief that set forth the facts of the case. Counsel did not argue against her client
but advised the court she found no issues to argue on Snider’s behalf.
              Counsel filed a brief following the procedures outlined in People v. Wende
(1979) 25 Cal. 3d 436 (Wende). The court in Wende explained a Wende brief is one that
sets forth a summary of proceedings and facts but raises no specific issues. Under these
circumstances, the court must conduct an independent review of the entire record. When
the appellant himself raises specific issues in a Wende proceeding, we must expressly
address them in our opinion and explain why they fail. (People v. Kelly (2006)
40 Cal. 4th 106, 110, 120, 124.
              Pursuant to Anders v. California (1967) 386 U.S. 738 (Anders), to assist the
court with its independent review, counsel provided the court with information as to
issues that might arguably support an appeal. Counsel raised the following issues:
(1) whether the trial court erred by denying Snider’s petition for relief pursuant to Penal
                       1
Code section 1170.95 ; (2) whether the court erred by failing to appoint counsel to
represent Snider in his petition; (3) whether the court should have granted the relief
requested in Snider’s motion to vacate his conviction based on newly discovered
evidence and/or recall his sentence pursuant to section 1170.91; and (4) whether the trial
court erred by failing to appoint counsel to represent Snider in his motion to vacate his
conviction based on newly discovered evidence and/or recall his sentence pursuant to
section 1170.91.
              We gave Snider 30 days to file written argument on his own behalf. Thirty
days have passed, and Snider has not filed any written argument.




1
              All further statutory references are to the Penal Code.
                                               2
              We have independently reviewed in accordance with our obligations under
Anders. We found no arguable issues on appeal. We affirm the judgment.
                                          FACTS

              In December 1983, the victim was found dead in his hotel room due to
blunt force trauma. A shattered toilet tank lid was determined to be the probable weapon.
In June 2004, after DNA recovered from the scene was found to match Snider’s DNA,
California detectives interviewed Snider in Michigan. Snider admitted killing the victim.
Snider claimed he hit the victim over the head with the toilet tank lid because the victim
had sexually molested him.
              An information charged Snider with murder (§ 187, subd. (a). A jury
convicted Snider of second-degree murder. The trial court sentenced Snider to an
indeterminate sentence of 15 years to life. We affirmed Snider’s conviction. (People v.
Snider (Feb. 29, 2008, G037131,) [nonpub. opn.].)
              In January 2020, Snider submitted a petition for resentencing pursuant to
section 1170.95 alleging he was convicted of second degree murder under the natural and
probable consequences doctrine or under the second degree felony-murder doctrine and
could not now be convicted of murder due to changes in section 188 which took effect on
January 1, 2019. In February 2020, Snider submitted a motion to vacate the verdict based
on newly discovered evidence pursuant to section 1181, subdivision (b), a request to
recall his sentence for resentencing pursuant to section 1170.91, and a request for
appointment of counsel.
              The trial court denied Snider’s section 1170.95 petition stating as follows:
“The petition does not set forth a prima face case for relief under the statute. A review of
court records indicates defendant is not eligible for relief under the statute because the
defendant does not stand convicted of murder or defendant's murder conviction(s) is not



                                              3
based on felony-murder or on a natural and probable consequences theory of vicarious
liability for aiders and abettors.”
              The record before us does not include rulings on Snider’s motion to vacate
the verdict based on newly discovered evidence, his request to recall his sentence for
resentencing pursuant to section 1170.91, or his request for appointment of counsel.
Snider filed a notice of appeal from the trial court’s order denying his section 1170.95
petition.
                                      DISCUSSION

              We have reviewed the record in accordance with our obligations under
Wende and Anders and considered the issues listed by counsel. We find no arguable
issues on appeal.
                                      DISPOSITION
              The postjudgment is affirmed.




                                                  O’LEARY, P. J.

WE CONCUR:



ARONSON, J.



FYBEL, J.




                                              4